Citation Nr: 0405443	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-08 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.

2.  Entitlement to service connection for a growth of the 
left ear.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the fourth metacarpal of the right hand.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971 and a period of ACDUTRA in June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for arthritis of multiple 
joints and denied entitlement to service connection for a 
growth in the left ear and to a compensable evaluation for 
residuals of a fracture of the fourth metacarpal of the right 
hand.  The veteran presented oral testimony at a personal 
videoconference hearing in May 2003 before the undersigned 
Veterans Law Judge.  

The Board observes that the RO denied the veteran's claim for 
service connection for right knee replacement in March 2003 
and a notice of disagreement with that decision is not of 
record, the right knee replacement issue is not currently 
before the Board.  Additionally, the Board observes that the 
veteran raised the issue of entitlement to service connection 
for a left leg disorder in April 2000.  It does not appear 
that the RO addressed this issue in a rating decision; thus, 
the left leg issue is not before the Board and is referred to 
the RO.




FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO notified the 
veteran that entitlement to service connection for arthritis 
of multiple joints was denied.  The veteran did not appeal 
this decision.

2.  The evidence submitted since the January 2000 rating 
decision does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision denying entitlement to 
service connection for arthritis of multiple joints was 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for arthritis of multiple 
joints has not been received, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5103, 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In the present case, a substantially complete application was 
received regarding the issue of whether new and material 
evidence was received to reopen a claim of entitlement to 
service connection for arthritis of multiple joints.  The AOJ 
denied this issue in a November 9, 2000 rating decision, the 
date the VCAA was enacted.   Thus, the AOJ did not provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA 
until April 2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

On one hand, the Court found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  Strictly following the 
express holding in Pelegrini would require the entire rating 
process to be reinitiated when notice was not provided prior 
to the first agency adjudication, this could not have been 
the intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision that becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on April 11, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board.   In Pelegrini the Court also that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The veteran was specifically notified by a letter dated in 
April 2003 that VA would obtain all relevant evidence in the 
custody of a federal agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  He was advised of 
the evidence needed to substantiate his claim and of the 
evidence he needed to submit. 

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The veteran has been advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate his claim by the November 2000 rating decision 
and a July 2002 Statement of the Case.  He has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  
The RO secured the veteran's service medical records and VA 
clinical records.  The veteran was also provided the 
opportunity to testify at a hearing before a Veterans Law 
Judge.  In addition, at the hearing, the veteran was notified 
what was needed to substantiate his claim and to submit other 
information or evidence he considered relevant to his claim.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.    

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within 30 days from the date of the letter.  The 
RO further advised the veteran that if no additional 
information and evidence had been received within that time, 
a decision would be made on his claim.  These advisements are 
in compliance with current statutes.  See Veterans Benefits 
Act of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  

II.  New and material evidence petition

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

In a January 2000 rating decision, the RO denied entitlement 
to service connection for arthritis of multiple joints on the 
basis that although complaints of multiple joint pain 
alternately assessed as gout or rheumatoid arthritis were 
shown currently, arthritis of multiple joints was not shown 
in service or shown by available evidence to have been 
manifested to a compensable degree within one year of 
separation from active duty, and was not related to his 
service.  The veteran was notified of this decision and a 
January 2000 letter provided his procedural and appellate 
rights.  The veteran did not appeal this decision.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

The evidence considered at that time included the veteran's 
claim, service medical records, and treatment records from 
Montgomery and Tuskegee VA Medical Centers for a period from 
March 1983 to October 1999.  In his claim, the veteran sought 
service connection for gout and arthritis in his knees, 
ankles, and toes on both legs and for rheumatoid arthritis in 
his arms, back and legs.  He claimed muscle spasms in his 
right leg.  Service medical records are negative for 
complaints or diagnosis of arthritis in service.  The VA 
outpatient treatment records show diagnoses of arthritis 
beginning in April 1983, many years after discharge from 
service.    

In April 2000, the veteran attempted to reopen his claim for 
service connection for arthritis of multiple joints.  The 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The evidence associated with the claims file subsequent to 
the RO's January 2000 decision includes outpatient treatment 
records from the VA Medical Center Tuskegee for the period 
from March 2000 to May 2000; treatment records from 
Birmingham VA Medical Center and CAVHCS Tuskegee, from May 
1991 to October 2001, a November 2001 lay statement from 
W.P., treatment records from CAVHCS Tuskegee from July to 
August 2002 and Birmingham VA Medical Center in November 
2003, and testimony at a May 2003 personal hearing.

The VA outpatient treatment records reflect current findings 
of arthritis of multiple joints and offer no explanation as 
to etiology of the disorder.  The Board notes that although 
this medical evidence is new, in that it was not previously 
of record, it merely shows that the veteran has been 
diagnosed with and treated for arthritis.  The evidence of 
record at the time of the initial January 2000 decision 
contained diagnoses of arthritis.  Thus, the VA medical 
records from 1991 to 2002 are duplicative and not material to 
the claim.

The lay statement from a fellow serviceman and the veteran's 
testimony that he had joint problems during service and 
received treatment are cumulative of the evidence of record 
at the time of the January 2000 decision.  Although a 
layperson's observations are competent evidence, there is no 
evidence that the fellow serviceman has the necessary medical 
training to provide a medical opinion.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108).  Therefore this evidence is cumulative and not 
new and material.  The veteran is competent to report that on 
which he has personal knowledge, but the record does not show 
that he has the necessary medical training and/or expertise 
to provide a medical opinion.  Consequently, these statements 
are cumulative in nature do not qualify as material evidence 
and are insufficient to reopen the claim.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
 
Upon review, the Board observes that the additional evidence 
submitted since the RO's final January 2000 rating decision 
does not show that the veteran had arthritis of multiple 
joints in service, within one year of service, or provide 
medical evidence relating the veteran's arthritis of multiple 
joints to service.  Therefore, the Board finds that the 
evidence submitted since the RO's January 2000 determination 
is not new and material and the claim is not reopened.  See 
38 C.F.R. § 3.156(a) (2003).


ORDER

As new and material evidence to reopen the claim of 
entitlement to service connection for arthritis of multiple 
joints has not been received, the appeal is denied.


REMAND

At his May 2003 hearing, the veteran testified that his 
service-connected right hand disability had worsened since 
the October 2000 VA examination including pain and swelling.  
The veteran also testified that he had surgery on a growth in 
his left ear at a VA medical center the preceding year and 
was again trying to get an appointment for the growth on his 
left ear.   

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.   The VBA AMC should secure recent VA 
outpatient treatment records pertaining 
to treatment of his service-connected 
right hand disability and for treatment 
of a growth in his left ear to include 
surgical removal of the growth at the 
Montgomery VA Medical Center.

3.  If evidence is received indicating 
findings and treatment of a growth of the 
left ear, the VBA should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the growth of 
the left ear.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested 
to review the claims folder in 
conjunction with the examination.  The 
examiner should provide a diagnosis of 
any left ear growth.  The examiner should 
provide an opinion as to whether it is as 
least as likely as not that the left ear 
growth is related to the veteran's left 
problem in service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  After completion of # 1 and #2 above, 
the VBA AMC should schedule the veteran 
for a VA orthopedic examination to 
evaluate the severity of his fracture of 
the 4th metacarpal of the right hand, 
dominant.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  After reviewing the record 
and examining the veteran, the orthopedic 
examiner should provide an opinion as to 
the affect of the veteran's service-
connected fracture at the base of the 4th 
metacarpal of the right hand.  The 
examiner should provide ranges of motion 
of the right hand and ring finger (digit 
IV).  The examiner should address the 
evidence of pain, weakened movement, 
excess fatigability or incoordination, 
and determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include review of evidence submitted 
after the July 2002 statement of the 
case.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



